El Juez Asociado Se. del .Tobo,
emitió la opinión del tribunal.
El municipio de Gurabo presentó, en 12 de junio de 1911, una demanda sobre injunction en la Corte de Distrito de Hnmacao contra The Juncos Central Company, alegando los siguientes hechos:
“1. Que por resolución del concejo municipal de Gurabo, el al-calde de dicho municipio quedó autorizado para esta demanda.
“2. Que la demandada es corporación organizada bajo las Leyes de Puerto Rico, con oficina principal abierta dentro del Distrito Judicial de Humacao.
“3. Que la corporación demandada se dedica a la siembra de •cañas y a la elaboración de azúcar; y a ese fin mantiene y explota, para el transporte de dichos frutos y productos, un ferrocarril pri-vado cuyas vías cruzan la jurisdicción de Gurabo de este a oeste, en su parte septentrional, partiendo desde los edificios de elaboración de la corporación demandada en la dirección y con los rumbos que más abajo se dirán.
“4. Que la corporación demandada, alega además la parte actora, sin derecho, permiso, concesión ni título alguno construyó y emplazó su mencionada vía férrea privada sobre los siguientes caminos del mu-nicipio de Gurabo:
“(a) Camino llamado de Jagua que desde el pueblo de Gurabo conduce a los barrios de Jagua, Celada y Quebrada Infierno. Este camino lo atraviesa el ramal de la vía férrea que partiendo de la central de la demandada conduce a una finca rústica de Manuel Méndez, antes Sucesión Borrás, en el sitio en que dicho camino pasa por el barrio.
*410“ (b) Camino que conduce desde el pueblo de Gurabo al barrio de las Masas, sitio llamado Hato Nuevo. Este camino lo atraviesa el ramal, digo, el mismo ramal de la vía férrea antes descrito.
“(o) Camino de Hato Nuevo al barrio del Mamey.
“5. Que las vías del ferrocarril que explota la corporación de-mandada, atraviesan el camino (a) en una extensión de diez metros-de largo por dos varas de ancbo.
‘'Que el camino (b) lo atraviesan en idéntica dimensión; con el detalle particular de que las vías están colocadas, en este camino, en un alto nivel construido casi al mismo medio de dicha vía de comuni-cación.
“Que al camino (o) lo atraviesan dichas vías de este a oeste y des-pués de internarse en propiedad privada vuelve a atravesarlo en sen-tido transversal oblicuo en una extensión de cincuenta y dos metros, más o menos; desde este punto continúa lindando con el camino sin cerca alguna que lo divida en una larga extensión; vuelve a inter-narse en propiedades de la Porto Riean American Tobacco Co. y sale nuevamente al camino de Hato Nuevo y utiliza sus orillas en una extensión de un kilómetro aproximadamente; atravesándolo des-pués en una extensión de nueve metros más o menos.
“6. Que dichos caminos municipales se encuentran registrados'en la oficina del Comisionado del Interior a nombre del municipio demandante, en los libros correspondientes.
“7. Que la corporación demandada al ocupar con sus vías los caminos municipales que se acaban de describir, obstaculiza el libre tránsito de coches y carros, poniendo en peligro las vidas de los tran-seúntes; y siendo dichos caminos municipales propios para el trán-sito de carros y coches, los ha inutilizado para tal uso público ; im-pidiendo el desagüe natural de los mismos y haciendo imposible su reparación, privando así a la comunidad del cómodo y franco dis-frute de dichas vías municipales.
“8. Que el municipio demandante jamás prestó su consentimiento-a los referidos despojos y violación realizados por la demandada sobre dichos caminos.
‘ ‘ 9. Que el demandante no puede construir los expresados caminos vecinales por sitios distintos del trazado que tienen; y que los ha-bitantes de los barrios arriba aludidos, no pueden desenvolver sus negocios e industrias sin tener caminos para el tráfico de sus ve-hículos hasta la población, sin riesgo para sus personas y sin incomo-didades para los trasportes.”
La súplica de la demanda, es como sigue:
*411“En mérito de lo expuesto el demandante a esta Hon. corte su-plica se sirva expedir el auto de injunction contra la corporación de-mandada, restringiéndola de seguir y continuar manteniendo y ex-plotando el referido ferrocarril privado que posee en los sitios en que sus vías atraviesan y ocupan dichos caminos a las orillas de los mis-mos; con los demás pronunciamientos del caso y condenando a dicha demandada a pagar las costas y desembolsos de este pleito. ’ ’
La corte fijó el 22 de junio de 1911 para que la demandada compareciera a exponer las causas por las cuales no debería concederse el injunction solicitado, y, además, le prohibió que .continuara explotando el ferrocarril basta nueva orden de la corte.
El 14 de junio la demandada presentó una “.solicitud para que se deje sin efecto un injunction provisional,” y alegó, en resumen, que se le había prohibido mantener y explotar cierto ferrocarril hasta nueva orden, sin que se le hubiera notificado la demanda, y que constituyendo el funcionamiento de dicho ferrocarril uno de sus negocios generales y ordinarios, se había infringido lo dispuesto en la sección 9 de la ley de 8 de marzo de 1906, sobre injunctions.
La corte resolvió de conformidad con la demandada, de-jando sin efecto su orden de 12 de junio, sin perjuicio de que la parte demandante procediera, si lo creía conveniente, a presentar nueva solicitud cumpliendo con el requisito de la previa notificación a la demandada.
Aparece luego en la transcripción la copia de la notifica-ción al presidente de la corporación demandada, redactada en estos términos: ‘ ‘ Sírvase quedar notificado de que el próximo día veinte y cuatro del actual y a las diez de su mañana, la representación del municipio demandante presentará a la Corte de Distrito de Humacao, la solicitud y demanda de injunction cuya copia se le acompaña adjunta, y allí entonces se pedirá a la referida corte nueva orden de injimction pre-liminar por los motivos que aparecen de la demanda aludida. Humacao, P. ÍL, junio 19 de 1911. Por el compañero Luis *412Llorens Torres. (Firmado) Miguel G-uerra. Abogado del demandante. ’ ’
Sigue la “oposición” de la demandada a que se conceda un injunction preliminar mientras se sustancia este pleito, en cuyo documento diclia demandada alega extensamente los motivos que tiene “para oponerse a que se conceda en este caso una orden restrictiva preliminar, reservándose el dere-cho de contestar la demanda y formular las defensas que le competan, en el curso ordinario de este pleito,” y termina suplicando “que se niegue la orden preliminar de injunction que se pretende.” Dicho escrito fue admitido con la oposi-ción del demandante fundado en que no se le había notificado previamente. La oposición está jurada y a la misma se acom-pañó una comunicación del Comisionado del Interior de Puerto Eico, de 23 de junio de 1911, concediendo un permiso provisional a la demandada para continuar explotando su ferrocarril privado, pasando por los caminos a que se refiere la demanda de injunction.
En su alegato la parte recurrente señala como cometidos por la corte de distrito, los siguientes errores:
“1. El haber dejado sin efecto la orden preliminar de injunction, a la moción ex parte de la demandada.
“2. El haber resuelto que la parte demandante está obli-gada a notificar previamente a la demandada' de la presenta-ción de la solicitud de injunction; y
“3. El haber declarado nuestra demanda sin lugar, sin haberse aducido otra prueba que la de la carta del Comi-sionado del Interior referida, pues que los hechos jurados en la demanda justifican la expedición de un auto de injunction.”
La sección 9 de la vigente ley sobre injunction, aprobada en 8 de marzo de 1906, dice textualmente como sigue:
“No podrá concederse un injunction para suspender los negocios generales u ordinarios de una corporación, sin que medie debida noti-ficación de la solicitud presentada con tal objeto a los respectivos ■oficiales de la corporación, o al agente administrador de la misma, *413excepto en los casos en qne El Pueblo de Puerto Rico fuere parte en el procedimiento.” •
El caso de la demandada no está comprendido enteramente dentro de las prescripciones de la sección 9 qne liemos trans-crito, porque en realidad de verdad la orden restrictiva de la corte no operaba como una suspensión de los negocios gene-rales y ordinarios de la corporación demandada, (Golden Gate M. Co. v. Superior Ct., 65 Cal., 187), como exige la ley. Los afectaba en parte, pero no en su totalidad. La resolución de la corte no estuvo, pues,bien fundada, pero el error cometido no lleva consigo la anulación de los procedimientos poste-riores, ya que el mismo demandante se avino a la regla de la corte y presentó de nuevo su solicitud de injunction, notifi-cándola a la demandada.
Examinemos el tercero y último de los errores señalados.
En este caso no se presentó una solicitud de injunction dentro de un pleito ordinario previamente establecido, sino que se interpuso una demanda de injunction. El deman-dante sometió su caso por entero a la decisión de la corte y el pleito debió tramitarse de acuerdo con la ley basta dictar en el mismo la resolución final que procediera.
Cuando se inicia un caso en una corte de justicia cuyo fin principal y único es obtener un injunction perpetuo, los de-mandados deben ser notificados debidamente y pueden oponer excepciones previas o contestar la demanda, según lo estimen pertinente. Si el pleito no se decide por las alegaciones, pro-cede la práctica de las pruebas por una y otra parte y luego la sentencia basada en los méritos del caso. Dentro de éste puede solicitarse la expedición de un injunction preliminar, y, en muchas ocasiones, el becbo de conceder o de negar el injunction preliminar, no prejuzga necesariamente la conce-sión o la negativa del injunction perpetuo.
Cuando la ley no fija reglas precisas para la tramitación de los pleitos de-injunction, como sucede en Puerto Rico, el curso de los mismos debe ser dirigido por la corte aplicando *414en cnanto sea posible los trámites' del juicio ordinario, abre-viando o extendiendo los términos según la naturaleza de cada caso. Una vez que todas las partes realmente intere-sadas estén sometidas legalmente a la jurisdicción de la corte, dichas partes deben tener una amplia y segura oportunidad de hacer sus alegaciones y practicar sus pruebas, cuando éstas sean necesarias, a fin de que la corte pueda decidir el pleito con entero conocimiento de las cuestiones debatidas en el mismo.
Ahora bien, dada la naturaleza especial del injunction, y descansando como descansa su concesión previa o final, espe-cialmente la primera, en la sana discreción de la corte, ésta tiene autoridad para rechazar de plano una demanda, o para desestimarla totalmente después de una vista para resolver sobre el injunction preliminar solicitado dentro del pleito de injunction, cuando se convence de que el demandante carece en absoluto de razón, y, en tales casos, la decisión de la corte resuelve definitivamente el pleito.
“Cuando una demanda solicitando un injunction carece enteramente de equidad, la corte puede negar el remedio con la sola lectura de la demanda y sin que sea necesario, dictar una orden (rule nisi) para que el demandado muestre causa contra la petición del injunction.” (2 High on Injunction, 1197, citando los casos de Remshart v. The Savannah and Charleston R. Co., 54 Ga., 579; Brown v. Wilson, 56 Ga., 534.)
“Cuando aparece de la solicitud de injunction que no hay fundamento para el remedio que se pide,-la solicitud puede desestimarse en la vista para el injunction preliminar sin requerirse que el demandado conteste.” (Sauls v. Freeman, 24 Florida, 209; 12 Am. St. Rep., 190.)
“Si la solicitud carece de equidad, la corte puede deses-timarla sin ulteriores alegaciones. En u'n pleito sobre injunction solamente, en el cual al oirse una moción en el mismo, es negada, puede negarse propiamente al demandado permiso para contestar, y si la solicitud carece de equidad, puede ser *415desestimada.” (Field v. Village of Western Springs, 181 Ill., 186.)
Hemos creído necesario consignar lo que liemos expuesto, porque, según resulta del récord, ambas partes acudieron a la Corte de Distrito de Humacao, el 24 de junio de 1911, para discutir sobre la expedición de una orden de injunction pre-liminar y el juez no se limitó a negar dicha orden, sino que desestimó totalmente la demanda interpuesta y por consi-guiente resolvió definitivamente el pleito.
Las autoridades indicadas sostienen el curso adoptado por el juez del distrito. Veamos ahora si su resolución está bien fundada, esto es, si la demanda en este caso carece en abso-luto de fundamento para obtener el remedio solicitado.
Los motivos que tuvo el juez de distrito para desestimar la demanda, fueron los siguientes:
1. Que de los hechos alegados no se desprende una injuria irreparable;
2. Que no se consignan hechos suficientes para demostrar que el ferrocarril obstruye el libre tránsito por los caminos. No basta consignar la conclusión, sino que es preciso expresar los hechos en que se basa;
3. Que el demandante tiene un remedio adecuado y eficaz en el curso ordinario de la ley: una acción sobre levanta-miento de vías y daños y perjuicios;
4. Que la demandada tiene ya establecida la vía y en ope-ración, sin que se alegue en la demanda el motivo por el cual el demandante no solicitó el injunction a su debido tiempo, y .finalmente;
5. Que la concesión del injunction no causaría beneficio .al demandante y sí gran perjuicio a la demandada, porque el demandante nada ganaría con parar la marcha de los. carros quedando la vía en la misma condición en que estaba, y a la demandada en cambio se le privaría del funcionamiento .de .su ferrocarril para la conducción de sus cañas y productos.
Hemos estudiado cuidadosamente la demanda en relación •con los anteriores motivos y con la jurisprudencia aplicable, *416y, a nuestro juicio, si el juez del distrito se hubiera limitado a declarar sin lugar la petición de injunction preliminar, con-cediendo, si lo solicitaba, un plazo razonable al demandante para enmendar su demanda, hubiera aplicado la ley y ejerci-tado su discreción correctamente.
Pero al desestimar la demanda, el juez del distrito fué más lejos de lo que debía. Ya hemos sostenido que puede un juez desestimar una demanda de injunction, pero hemos dicho también que es cuando la demanda carece enteramente de fundamento y se ve claramente que no puede enmendarse, y esto no se puede asegurar en el caso del municipio de G-urabo por la sola lectura de la demanda.
Si después de formuladas las alegaciones por ambas partes y practicadas las pruebas en su caso, el juez se confirma en el criterio que formara para negar el injunction preliminar, entonces procederá que niegue el perpetuo y dicte la sentencia que termine definitivamente el pleito.
Por - las razones expuestas, opinamos que la orden recu-rrida debe revocarse en cuanto desestimó totalmente la de-manda. El caso debe devolverse a la corte de su origen, para ulteriores procedimientos no inconsistentes con esta opinión.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.